      Case 2:18-cr-00422-SMB Document 930 Filed 04/21/20 Page 1 of 1



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE DISTRICT OF ARIZONA
 8
     United States of America,                             No. CR-18-00422-PHX-SMB
 9
                          Plaintiff,
10                                                                    ORDER
              v.
11
12   Michael Lacey, et al.,
13                        Defendants.
14
15         Based upon the United States of America’s Motion for Leave to File Excess Pages
16   in support of its Motion in Limine to Determine Admissibility of Evidence, and good cause
17   appearing,
18         IT IS HEREBY ORDERED granting the Motion for Leave to File Excess Pages
19   (Doc. 915).
20         Dated this 20th day of April, 2020.
21
22
23
24
25
26
27
28
